Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. § 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of CAMAC Energy Inc. (the “Company”) on Form 10-Q for the period ended June 30, 2012, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Earl W. McNiel, Interim Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: 1. The Report fully complies with the requirements of Section13 (a)or 15 (d)of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Company Name Date: August 8, 2012 /s/Earl W. McNiel Earl W. McNiel Interim Chief Financial Officer (Principal Financial Officer)
